WALDEN, Judge.
Theodore Bee plead guilty to a criminal offense. Thereupon he was sentenced, which sentence represented a downward *915departure from the sentencing guidelines. The trial court did not provide written reasons for the departure. Subsequently, on July 11, 1989, a written order was entered, nunc pro tunc, September 26, 1988, listing written reasons for the downward departure.
The State of Florida appeals. We reverse and remand upon authority of Ree v. State, 14 F.L.W. 565 (Fla. Nov. 16, 1989) which provides that the written reasons for the departure from the sentencing guidelines must be provided contemporaneously, that is to say, at time of sentencing.
We reverse and remand with instructions to totally resentence Theodore Bee in line with the requirements of Ree v. State.
REVERSED and REMANDED with instructions.
LETTS, WALDEN and STONE, JJ., concur.